Citation Nr: 0738772	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
neuralgia of the median nerve of the right thumb, for the 
period prior to May 1, 2005.

2.  Entitlement to a rating in excess of 30 percent for 
neuralgia of the median nerve of the right thumb, for the 
period since May 1, 2005.

3.  Entitlement to restoration of a 40 percent evaluation for 
evaluation for neuralgia of the median nerve of the right 
thumb for the period from May 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to March 1978.  He also had subsequent Army National Guard 
service until July 1998.  

The claim addressed below on the merits comes before the 
Board of Veterans' Appeals (Board) from an August 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  In part, the August 
2002 rating action increased the rating assigned the 
veteran's right thumb disorder to 40 percent, effective from 
September 13, 2001.  The rating was subsequently reduced to 
30 percent, effective from May 1, 2005.  See January 2005 RO 
rating decision.  

In April 2006, the issues listed on the title page of this 
decision were remanded by the Board.  

The veteran was afforded a local hearing at the RO in August 
2006.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

Prior to May 1, 2005, the veteran's neuralgia of the median 
nerve of the right thumb was not manifested by severe 
incomplete paralysis of the median nerve.


CONCLUSION OF LAW

Prior to May 1, 2005, the veteran did not meet the criteria 
for a rating in excess of 40 percent for neuralgia of the 
median nerve of the right thumb.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code (Code) 8715 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in June 2002 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned.

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated in 
a January 2005 supplemental statement of the case (SSOC).  
The claimant was provided the opportunity to present 
pertinent evidence.  See April 2006 Board remand.  As such, 
the Board will now proceed with the adjudication of this 
matter.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Each service-connected disability is rated 
on the basis of specific criteria identified by Diagnostic 
Codes (Codes).  38 C.F.R. § 4.27.  In cases where the 
original rating assigned is appealed, as here, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The veteran's neuralgia of the median nerve of the right 
thumb (formerly characterized as neuralgia of the palmar 
digital nerve of the right thumb), for specific purposes of 
this instant rating exercise, was evaluated as 40 percent 
disabling from September 13, 2001, to April 30, 2005, under 
38 C.F.R. § 4.124a, Diagnostic Codes (Codes) 8712 and 8715.

The evidence shows that the veteran is right-handed.  See 
e.g., November 2004 VA hand, thumb, and fingers examination 
report.  Therefore, his service-connected disability in issue 
involves the "major" upper extremity.

Code 8512 provides the rating criteria for paralysis of the 
nerves of the lower radicular group, and therefore neuritis 
and neuralgia of those nerves.  38 C.F.R. § 4.124a, Code 
8512.  Severe incomplete paralysis of the major hand warrants 
a 50 percent rating; and moderate incomplete paralysis of the 
major hand warrants a 40 percent rating.  38 C.F.R. § 4.124a, 
Code 8512.  Code 8612 refers to neuritis of the lower 
radicular group nerves, and Code 8712 refers to neuralgia of 
the lower radicular group nerves.

The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Codes 8515, 8615, and 8715.  Under Code 8515, a 30 
percent rating is warranted for moderate incomplete paralysis 
of the median nerve of the major hand, and a 50 percent 
rating is warranted for severe incomplete paralysis of the 
median nerve of the major hand.  A 70 percent rating is 
warranted for complete paralysis.  38 C.F.R. § 4.124a, Code 
8515.  Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Codes 8615, 8715.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Codes 8510 through 8540.

The words "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  

With the above criteria in mind, the Board notes that the 
record prior to May 1, 2005, includes VA examination reports 
and outpatient treatment records.  

The report of a VA spine examination dated in September 1999 
notes that the veteran complained of paresthesia and 
decreased sensation on the palmar aspect of the right thumb, 
and intermittent "electric" sensations from his thumb up 
into his arm.  He also complained of some sensitivity to 
touch on the thumb area.  Examination of the right hand 
showed decreased pinprick sensation on the palmar aspect of 
the thumb.  Tinel's sign was positive with an "electric 
like" sensation was elicited which shot  up the arm from the 
thumb.  The examiner found that chronic palmar digital nerve 
irritation in the right thumb was manifested.  

Service connection was granted for neuralgia of the palmar 
digital nerve of the right thumb in November 1999; a zero 
percent rating was assigned from July 27, 1999.  Code 8712 
was utilized.  The veteran perfected a timely appeal.  
Fenderson.  

The report of a July 2002 VA neurological examination shows 
that the veteran complained of progressively increased 
paresthesias in the base of the right thumb, extending to the 
palmar surface of the right hand, dorsal surface, wrist, and 
lower half of lower arm.  The paresthesia was accompanied by 
a shooting pain up into the right lower arm.  Range of motion 
testing revealed right thumb extension to 0 degrees, and 
flexion from 20 to 25 degrees (active), and passive flexion 
from 20 to 30 degrees - all limited by sharp right thumb 
pain.  No pain was elicited with active and passive 
extension.  Gripping strength was negligible.  Alternating 
extension and flexion testing provoked numbness and tingling 
of the palmar surface of the thumb and into the palm of the 
right hand and wrist.  Tinel's sign testing was positive.  
The diagnosis was right thumb neuralgia with progressive 
pain, loss of grip strength, moderate functional impairment 
performing daily chores.  

An August 2002 rating decision increased the rating assigned 
to 40 percent, effective from September 13, 2001.  

An October 2004 VA outpatient medical record shows that 
physical examination of the right hand showed no thenar 
wasting, with intake strength.  Light touch sensation was 
intact.  The diagnosis was mild right median compression 
neuropathy.  

The report of a VA hands, thumb, and fingers examination 
dated in November 2004 notes that the veteran complained of 
flare-ups of intermittent coldness.  Other than wearing a 
wrist brace, the veteran reported no right hand treatment.  
Pain was provoked by right wrist flexion or extension, with 
pain radiating upwards towards the right shoulder.  The 
veteran's right thumb was not painful at rest, but was 
painful with flexion.  The right thumb had a negligible 
ability to grasp objects with the index finger and his hand.  
Range of right thumb motion was reported to show 0 degrees of 
extension, active flexion of 0 degrees, and 25 degrees of 
passive flexion.  Pain was noted on motion.  The tip of the 
right thumb on active flexion testing came within six 
centimeters of the metatarsaophalangeal joint of the right 
fifth finger.  Pain was elicited on twisting and handwriting 
testing.  Sensory examination was essentially normal, with no 
incapacitating episodes reported in the past year.  Neuralgia 
of the palmar digital nerve of the right thumb, causing 
moderate functional impairment, was diagnosed.

In a January 2005 rating decision the evaluation assigned 
this disability was decreased to 30 percent, effective from 
May 1, 2005 under Code 8712.  The RO also observed at this 
time that the veteran's service-connected right thumb 
disorder was not based on an injury in the area of his lower 
radicular group, but rather on an injury to the right thumb 
itself.  As such, the RO determined that the right thumb 
disorder is more appropriately rated under the applicable 
criteria for rating the median nerve.  

At his August 2006 hearing, the representative essentially 
argued that the veteran's right thumb disability may be more 
appropriately rated based on the loss of use of the thumb, 
i.e., use of the amputation rule (see 38 C.F.R. § 4.68).  
Under 38 C.F.R. § 4.71a, Code 5152 a 40 percent evaluation is 
assigned for an amputation of the major thumb.  The 
amputation rule states that the combined rating for a 
disability of an extremity shall not exceed the rating for 
the amputation at the elective level, if it were performed.  
Therefore, the rating here cannot exceed 40 percent.  

Based upon review of the applicable medical record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's condition, at any time prior to 
May 1, 2005, manifested neuralgia such that an evaluation in 
excess of 40 percent was warranted under Codes 8712 or 8715.  
As noted, on VA examination in both July 2002 and November 
2004 the veteran's right thumb neuralgias was described by 
the examiner as being "moderate" in severity.  Given the 
aforementioned medical evidence, to include the findings (or 
lack thereof) as to strength, sensation and limitation of 
range of motion, the Board finds that it is not shown that 
the veteran's disability of the right thumb was manifested 
prior to May 1, 2005, by severe incomplete paralysis due to 
neuralgia of the median nerve (Code 8715), or, in the 
alternative, by severe incomplete paralysis due to neuralgia 
of the lower radicular group (Code 8712).  Accordingly, for 
no time prior to May 1, 2005, is an evaluation in excess of 
40 percent warranted for the service-connected disorder at 
issue.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45.  To the extent that these provisions are applicable to 
the various Codes considered in this case, the above-
discussed evidence is against finding additional functional 
loss due to pain, incoordination on use, weakness or fatigue 
beyond that already contemplated by the schedular diagnostic 
criteria.  As such, the Board is unable to find a basis for 
assigning a rating in excess of 40 percent prior to May 1, 
2005.  Deluca v. Brown, 8 Vet. App. 202 (1995).

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Prior to May 1, 2005, a rating in excess of 40 percent for 
neuralgia of the median nerve of the right thumb is not 
warranted.  


REMAND

As indicated in the Introduction, this claim was most 
recently remanded in April 2006.  Unfortunately, the Board 
finds that the ordered development was not sufficiently 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that, as part of the April 
2006 remand, the RO was directed to afford the veteran 
orthopedic and neurological examinations.  Unfortunately, as 
pointed out by the veteran's accredited representative in 
October 2007 (see Appellant's Post-Remand Brief), the record 
is silent as to whether the veteran was afforded the ordered 
VA examinations.  As such, the development ordered appears to 
not have been accomplished.  As current examination findings 
will have a direct bearing on the adjudication of the 
remaining claims additional action is required.  Stegall.

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The veteran must be afforded VA 
orthopedic and neurological examinations 
by physicians with appropriate expertise 
to determine the nature and severity of 
the claimant's neuralgia of the median 
nerve of the right thumb.  All indicated 
studies, including range of motion 
studies, should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for rating thumb and median 
nerve disorders, the examiners are to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any neuralgia of the median 
nerve of the right thumb.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physicians must identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiners must assess the nature and 
extent of any pain.  The physicians must 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physicians 
should so state, and explain why.

The neurological examiner should identify 
the specific nerve affected by the 
veteran's service-connected right thumb 
disorder, and should identify any and all 
neurological residuals associated with 
the thumb disorder.  To the extent 
possible, the examiner should attempt to 
distinguish the manifestations of the 
veteran's neuralgia of the median nerve 
of the right thumb from any other 
neurological disorder, to include carpal 
tunnel syndrome.  If such a distinction 
cannot be made without engaging in 
speculation the examiner should so state.

The rationale for all opinions expressed 
must be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiners for 
review.

2.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If either report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for one 
or both of  the scheduled examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues of 
entitlement to a rating in excess of 30 
percent for neuralgia of the median nerve 
of the right thumb for the period since 
May 1, 2005; and entitlement to 
restoration of a 40 percent evaluation 
for neuralgia of the median nerve of the 
right thumb for the period from May 1, 
2005.  If the appeal is to any extent 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


